Exhibit 10.MM







BOARD OF DIRECTORS POLICY ON
INCENTIVE COMPENSATION, STOCK OPTIONS
AND OTHER EQUITY GRANTS UPON THE RESTATEMENT
OF FINANCIAL RESULTS (CLAWBACK POLICY)


The Board of Directors has adopted a formal policy stating that, if an executive
engaged in any fraud, misconduct or other bad-faith action that, directly or
indirectly, caused or partially caused the need for a material accounting
restatement for any periods as to which a performance-based award was paid or
credited to the executive during the 12-month period following the first public
issuance of the incorrect financial statement, such award shall be subject to
reduction, cancellation or reimbursement to the Company at the Board’s
discretion. The clawback policy covers any executive who participates in our
ESIP or any successor plans. Our incentive compensation plans, stock plans and
deferral plans all include the provisions of this policy.






